Name: Commission Regulation (EC) NoÃ 836/2008 of 22Ã August 2008 amending Regulation (EC) NoÃ 791/2008 fixing the export refunds on white and raw sugar exported without further processing
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy
 Date Published: nan

 23.8.2008 EN Official Journal of the European Union L 225/8 COMMISSION REGULATION (EC) No 836/2008 of 22 August 2008 amending Regulation (EC) No 791/2008 fixing the export refunds on white and raw sugar exported without further processing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the market in the sugar sector (1), and in particular the fourth subparagraph of Article 33(2) thereof, Whereas: (1) Export refunds on products listed in Article 1(1)(b) of Regulation (EC) No 318/2006 were fixed from 8 August 2008 by Commission Regulation (EC) No 791/2008 (2). (2) In the light of additional information available to the Commission, related in particular to the change in the relation between prices in the internal and world market, it is necessary to adjust export refunds currently applying. (3) Regulation (EC) No 791/2008 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 791/2008 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 23 August 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 August 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 58, 28.2.2006, p. 1. Regulation as last amended by Commission Regulation (EC) No 1260/2007 (OJ L 283, 27.10.2007, p. 1). Regulation (EC) No 318/2006 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 October 2008. (2) OJ L 213, 8.8.2008, p. 19. ANNEX Export refunds on white and raw sugar exported without further processing applicable from 23 August 2008 Product code Destination Unit of measurement Amount of refund 1701 11 90 9100 S00 EUR/100 kg 14,72 (2) 1701 11 90 9910 S00 EUR/100 kg 13,23 (2) 1701 12 90 9100 S00 EUR/100 kg 14,72 (2) 1701 12 90 9910 S00 EUR/100 kg 13,23 (2) 1701 91 00 9000 S00 EUR/1 % sucrose Ã  100 kg of net product 0,1601 1701 99 10 9100 S00 EUR/100 kg 16,01 1701 99 10 9910 S00 EUR/100 kg 14,39 1701 99 10 9950 S00 EUR/100 kg 14,39 1701 99 90 9100 S00 EUR/1 % sucrose Ã  100 kg of net product 0,1601 NB: The destinations are defined as follows: S00  All destinations with the exception of: (a) third countries: Andorra, Liechtenstein, the Holy See (Vatican City State), Croatia, Bosnia-Herzegovina, Serbia (), Montenegro, Albania and the former Yugoslav Republic of Macedonia; (b) territories of the EU Member States not forming part of the customs territory of the Community: the Faeroe Islands, Greenland, Heligoland, Ceuta, Melilla, the Communes of Livigno and Campione dItalia, and the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control; (c) European territories for whose external relations a Member State is responsible and not forming part of the customs territory of the Community: Gibraltar. (1) Including Kosovo, under the aegis of the United Nations, pursuant to UN Security Council Resolution 1244 of 10 June 1999. (2) This amount is applicable to raw sugar with a yield of 92 %. Where the yield for exported raw sugar differs from 92 % the refund amount applicable shall be multiplied, for each exporting operation concerned, by a conversion factor obtained by dividing by 92 the yield of the raw sugar exported, calculated in accordance with paragraph 3 of Point III of the Annex I of Regulation (EC) No 318/2006.